Citation Nr: 1514339	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral foot and ankle disorders, to include as related to service-connected diabetes mellitus. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD)

5. Entitlement to service connection for a bilateral knee disorder.

6. Entitlement to service connection for a left hip disorder.

7. Entitlement to service connection for a low back disorder.

8. Entitlement to service connection for a cervical spine disorder, claimed as right arm numbness and tingling.

9. Entitlement to service connection for a left shoulder disorder. 

10. Whether new and material evidence has been submitted to reopen service connection for non-diabetic skin disorders, to include tinea cruris and pedis, to include as due to jungle rot.

11. Entitlement to an initial (compensable) rating for diabetic skin conditions, to include plaques on the penis and scrotum, darkening and thickening of skin, and multiple skin tags. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1970 and additional service with the National Guard from September 1976 to September 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran initially filed a claim for service connection for right arm numbness and tingling. However, as the Veteran essentially is seeking service connection for a disorder causing such symptomatology and the evidence suggests those symptoms may be caused by a cervical spine disorder, the claim should be classified as one of service connection for a cervical spine disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconferencing. A transcript is in the claims file. 

The issues of service connection for PTSD, non-diabetic skin disorders, bilateral foot and ankle disorders, and a left shoulder disorder, and a higher initial rating for diabetic skin conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disorder did not have onset in service or within one year of service, and was not caused by or otherwise related to the Veteran's active military service.

2. The Veteran's claimed tinnitus is related to combat noise exposure during service.

3. The Veteran's current bilateral knee disorder is related to service. 

4. The Veteran's left hip disorder is related to service. 

5. The Veteran's low back disorder is related to service.  

6. The Veteran's cervical spine disorder is related to service. 

7. In a July 1984 rating decision, the RO denied the Veteran's claim for service connection for non-diabetic skin disorders, to include tinea cruris and pedis, because the evidence did not indicate that the disorders were related to service.  

8. Since the July 1984 rating decision, the Veteran has submitted evidence which is not cumulative or redundant of that previous assembled and which tends to substantiate that non-diabetic skin disorders, specifically tinea cruris and pedis, were related to jungle rot contracted during service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for entitlement to service connection for a bilateral knee disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for entitlement to service connection for a left hip disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5. The criteria for entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6. The criteria for entitlement to service connection for a cervical spine disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7. The July 1984 rating decision denying service connection for non-diabetic skin disorders, specifically tinea cruris and pedis, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

8. The criteria for reopening the July 1984 rating decision denying non-diabetic skin disorders, specifically tinea cruris and pedis, are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's application to reopen service connection for non-diabetic skin disorders, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

After the claims were received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, VA treatment records, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a May 2014 Remand, the Board requested that the AOJ schedule the Veteran for a videoconference hearing before a member of the Board. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 38 C.F.R. 
§ 3.303(b) applies to the Veteran's claims for service connection for bilateral hearing loss and degenerative joint disease. Similarly, service connection will be presumed if these "chronic diseases" manifested to a compensable degree within the first post-service year. See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service personnel records indicate that he was awarded the Combat Infantry Badge. To the extent that such award denotes combat service, VA must consider the provisions of 38 U.S.C.A. § 1154(b), which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show that current disabilities are attributable to past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Bilateral Hearing Loss

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). The threshold for normal hearing is from zero to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's pure tone thresholds, as noted in September 2004 VA audiology examination report, establish that the Veteran currently has a bilateral hearing loss disorder.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. An element of service connection, a current disability, is satisfied. 

As the Veteran served in combat during service in Vietnam, he was exposed to in-service acoustic trauma. Another element of service connection, in-service incurrence of a disease or injury, is also satisfied.

However, the preponderance of the evidence weighs against a finding of chronic in-service bilateral hearing loss symptomatology, continuous bilateral hearing loss symptomatology after discharge from service, bilateral hearing loss symptomatology manifested to a compensable degree within one year of discharge from service, or a nexus between the in-service acoustic trauma and the Veteran's current bilateral hearing loss disability.

In a December 1967 service enlistment examination report, a service examiner noted that the Veteran's auditory thresholds were all within normal range. Subsequent service treatment records contain no notation indicating treatment or diagnosis for in-service hearing loss. In a December 1970 service discharge examination report, a service examiner reported that the Veteran's hearing was normal based on the results of a "whisper test."

In a September 2005 VA audiology examination report, the Veteran alleged that he experienced noise exposure serving as a paratrooper, weapons expert, sniper, and mortar brigade member. The Veteran "recall[ed] a specific incident in which a mortar was fired prematurely and his right ear was exposed directly to the explosion." The Veteran reported having "constant 'ringing' and muffled hearing in the right ear, with recovery after [three] days." The Veteran stated that he "thinks his hearing is worse in the right ear to this day as a result of the above misfire." The Veteran indicated that his "right ear seemingly has gone 'dead' at [three] different times (1972, 1993, 2003), with recovery after [one to four] days." The Veteran stated that he "first noticed difficulty hearing in 1987, recalling that when he got married in 1986 he had little difficulty hearing." The Veteran specified that he had "difficulty understanding speech in noise." The Veteran stated that, since discharge, he had "routinely ridden 'quiet' motorcycles, worked in a factory, worked as a mechanic, worked 27 years as a deputy sheriff, and presently teaches people to shoot 'now and then.'" 

Upon testing, the VA examiner noted that the Veteran's pure tone thresholds averaged 44 in the right ear and 56 in the left; and that the Veteran had 86 percent speech recognition in the right ear and 80 percent in the left. The examiner diagnosed normal hearing through 2000 Hz sloping to a severe high frequency sensorineural hearing loss in the right ear, and normal hearing through 1500 Hz sloping to a severe high frequency hearing loss in the left ear. 

Having reviewing the evidence, the examiner found that bilateral hearing loss was less likely than not related to noise exposure during service. The examiner indicated that he based his opinion on the Veteran's "that difficulty understanding speech in noise began in 1987, many years after separation, and ... his history of occupational noise exposure over the years since separation from service." The examiner stated that the Veteran's hearing loss was more likely the result of post-service occupational noise exposure than in-service noise exposure.

In a December 2009 VA audiology consultation report, a VA examiner reported discussing the need for hearing aids with the Veteran. The examiner noted taking earmold impressions for hearing aids and ordering them. In a subsequent February 2010 VA audiology medical device note, the examiner reported fitting the Veteran for his recently arrived hearing aids and advising the Veteran as to their proper usage.

In a March 2010 statement, the Veteran wrote that he fired mortars without hearing protection during service. The Veteran stated that one of the mortars "exploded near my position causing me to [lose] my hearing for a few moments." The Veteran also reported having "fired my M-16 on an almost daily basis this gun being a noisy weapon." The Veteran indicated that "since my combat experience I have been wearing hearing aids." 

At the August 2014 videoconference hearing, the Veteran testified that he first acquired hearing aids in 1990. When asked about the noise level of his previous occupation, that of a deputy, the Veteran stated that it was "not bad, but ... we had cars and stuff." 

The preponderance of the evidence is against a finding of bilateral chronic hearing loss symptomatology during service. The Veteran has reported experiencing either one or, at most two incidents, during service which resulted in temporary loss of hearing. In the September 2005 VA audiology examination report, the Veteran stated that he experienced muffled hearing and ringing in the right ear for up to four days after exposure to an in-service mortar explosion. In the March 2010 statement, the Veteran indicated that he lost his hearing "for a few moments" after a similar, if not the same, in-service incident. The service treatment records contain no notation, complaint, or diagnosis for hearing loss during service. In the September 2005 VA audiology examination report, the Veteran stated that he did not experience continuous hearing loss symptomatology until 1987, more than 17 years after service. The Veteran wrote in March 2010 that he had worn hearing aids since his combat experiences, thereby suggesting that he began wearing them during service. 

The treatment records contain no notation indicating that the Veteran started wearing hearing aids until decades after service and, at the August 2014 videoconference hearing, the Veteran testified that he did not wear hearing aids until 1990, after the 1987 onset of his hearing loss symptomatology. Although the Veteran reported experiencing instances of temporary hearing loss during service, the evidence weighs against a finding of chronic in-service hearing loss symptomatology. 

The evidence also weighs against a finding of either continuous bilateral hearing loss symptomatology after discharge from service or bilateral hearing loss symptomatology manifested to a compensable degree within one year of discharge from service. The treatment records contain no notation indicating treatment for bilateral hearing loss symptomatology prior to the filing of the Veteran's claim. The Veteran stated that he experienced three instances of temporary right ear hearing loss, each instance lasting for only a few days, in 1972, 1992, and 2003. In the September 2005 VA audiology examination report, the Veteran stated that he did not experience noticeable and continuous bilateral hearing loss symptomatology until 1987. The Veteran reported that he was sure of that date because he married in 1986 and did not have any hearing problems at that time. The evidence, both lay and medical, weighs against a finding of either continuous bilateral hearing loss symptomatology after discharge from service or bilateral hearing loss symptomatology manifested to a compensable degree within one year of discharge from service.

The evidence weighs against the existence of a nexus between the Veteran's diagnosed bilateral hearing loss and service, to include presumed in-service noise exposure. The service treatment records contain no notation indicating treatment or diagnosis for bilateral hearing loss symptomatology. In the September 2005 VA audiology examination report, the VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss. Having done so, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service. In so doing, the VA examiner the Veteran indicated that he had initially experienced bilateral hearing loss symptomatology, to specifically include having difficulty understanding others in noisy places, in 1987, more than 17 years after his discharge from service. The examiner also noted the Veteran's reports of post-service work as a sheriff's deputy. The examiner concluded that the Veteran's hearing loss was more likely the result of occupational noise exposure since service than in-service noise exposure. As the September 2005 VA audiology examiner's opinion was based on all evidence of record, both lay and medical, the Board finds that it has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board has considered the Veteran's statements, indicating that his hearing loss is related to in-service noise exposure. For example, the Veteran has reported he experienced a temporary loss of hearing in his right ear during service and indicated his belief that this explosion is the reason that his hearing was worse in his right ear than his left. The service treatment records contain no notation or diagnosis for any hearing problems during service. Moreover, the evidence indicates that the Veteran's hearing currently is worse in his left ear than his right. As the Veteran worked as both a sheriff's deputy and a firearms instructor post-service, the evidence indicates that the Veteran was exposed to loud noises in those positions. The Veteran has suggested that he minimized his noise exposure, by only riding "quiet" motorcycles after service, but he did indicate some noise exposure to police automobiles and otherwise unexplained "stuff." Having reviewed all evidence, lay and medical, to include the probative opinion of the September 2005 VA examiner, the Board has found that the evidence weighs against a nexus between the in-service noise exposure and the Veteran's current bilateral hearing loss. 

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim for service connection is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Tinnitus

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, at 303. The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Veteran has presented credible lay testimony indicating that he has experienced tinnitus disorder symptomatology since being exposed to mortar fire during service. The Veteran has a currently diagnosed tinnitus disorder. The Board finds that there is equipoise in the evidence (positive - the Veteran's credible lay reports of current tinnitus disorder onset during service vs. negative - September 2005 VA audiology examination report) as it relates to whether the Veteran's tinnitus is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Bilateral Knee, Left Hip, Cervical Spine, and Low Back Disorders

September 2005 VA X-ray reports confirm that the Veteran has degenerative changes of the lumbar and thoracic spines, cervical spine, left hip, and knees. An element of service connection, the presence of current disabilities, is satisfied. 

The Veteran served in combat and was a recipient of a parachute badge. The Veteran states that he experienced bodily trauma during such jumps. Resolving all reasonable doubt in the Veteran's favor, another element of service connection, in-service incurrence of a disease or injury, is also satisfied.

The evidence sufficiently indicates the existence of a nexus between the Veteran's claimed disorders and injuries resulting from in-service parachute jumping.

In a December 1967 service enlistment examination report, a service examiner noted that the Veteran's spine, musculoskeletal systems, and lower extremities were normal. 

In July 1968 and October 1968 service treatment records, the Veteran reported experiencing in-service low back pain. In the October 1968 service treatment record, the Veteran reported experiencing progressive pain in his lumbar area since an automobile accident that occurred approximately one year earlier. 

In a September 2005 VA medical examination report, the VA examiner reviewed aforementioned September 2005 VA X-ray reports. The examiner opined that the Veteran's degenerative changes of the knees, left hip, and low back were less likely than not caused by parachute jumps during service. The examiner also stated that the right arm numbness and tingling, claimed by the Veteran to be connected to service, was secondary to possible cervical stenosis and not a result of parachute jumps. 

In a November 2005 addendum to the September 2005 VA medical examination report, the VA examiner stated that he still believed that the Veteran's degenerative changes "were not caused by his jumping as a paratrooper." The examiner wrote that "degenerative joint disease is worsened by repetitive contact injuries and his degenerative joint disease in the hip, knees, neck, thoracic, and lumbar regions of his back were likely worsened by the repetitive traumatic injuries" associated with parachuting. The examiner also stated that his conditions "were also likely worsened by his car accident which occurred before he was in the service as well as his time on the police force after service." The examiner stated that it would be impossible to say without resorting to speculation "how much his jumps in service impacted his back, hip, and knees."

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 (West 2014).

In the November 2005 addendum, the examiner stated that the Veteran's degenerative disorders of the low back, cervical spine, knees, and left hip were not "caused" by service, but were likely "worsened" by in-service parachute jumping. Such an opinion only appears logical if one assumes that the disorders preexisted the parachute jumping. In the addendum, the examiner also wrote that the Veteran experienced an automobile accident prior to service which likely also "worsened" his degenerative disorders. The examiner did not explain what "caused" the disorders that were "worsened" by both the automobile accident and the parachute jumping. 

In the October 1968 service treatment record, the Veteran stated that he had experienced an automobile accident in approximately October 1967, prior to his June 1968 entry into service. The Veteran's low back, cervical spine, bilateral knee, and left hip disorders were not noted upon service entrance. Despite the Veteran's October 1968 report of back pain since the preservice automobile accident and the VA examiner's suggestion that the accident somehow aggravated these conditions, the record contains no contemporaneous medical evidence showing clearly and unmistakably that the low back, cervical spine, bilateral knee, and left hip disorders existed prior to service. As the VA examiner also stated that the parachute jumps "aggravated" the claimed disorders, the evidence of record does not clearly and unmistakably demonstrate that the low back, cervical spine, bilateral knee, and left hip disorders both existed before service and were not aggravated by service. The Veteran is considered to have been sound at service entrance and the claimed disorders are not presumed to have preexisted service.

Th examiner stated that the Veteran's in-service activities definitely damaged (i.e. aggravated) the Veteran's low back, cervical spine, knees, and left hip and that such damage was related to his current claimed disorders. As the Veteran is presumed to have been sound upon service entrance as to any claimed disorder, the evidence indicates that the disorders therefore began during service. Although the examiner also stated that the same disorders were aggravated by his post-service employment as a police officer, post-service aggravation is irrelevant when the evidence indicates that a disorder began during service. Therefore, resolving all doubt in the Veteran's favor, the claimed low back, knee, and left hip disorders began during service and service connection for those disorders is granted. As for the claimed right arm numbness and tingling, in the September 2005 VA examination report, the examiner stated that the disorder was caused by the Veteran's diagnosed cervical spine disorder. As the examiner opined that the degenerative changes of the cervical spine were related to service, service connection for a cervical spine disorder, claimed as right arm numbness and tingling, is also granted. 

Reopening Service Connection for a Non-Diabetic Skin Disorder

The Veteran essentially contends that he developed non-diabetic skin disorders, specifically tinea cruris and pedis, during service in Vietnam. In a July 1984 rating decision, the RO denied the Veteran's claim for service connection for tinea cruris and pedis, because the evidence did not indicate that the disorders were related to service.  

Reviewing the evidence submitted since the July 1983 rating decision, in a March 2010 statement, the Veteran stated that these disorders were related to a condition called jungle rot he contracted in Vietnam.   

The Board finds that the March 2010 evidence is new, as it was not previously of record at the time of the July 1984 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted. 

Service connection for a bilateral knee disorder is granted. 

Service connection for a left hip disorder is granted. 

Service connection for a low back disorder is granted. 

Service connection for a cervical spine disorder, claimed as right arm numbness and tingling, is granted. 

New and material evidence having been received, the appeal to reopen service connection for tinea cruris and pedis is granted.




REMAND

The claims for service connection for PTSD, non-diabetic skin disorders, bilateral foot and ankle disorders, and a left shoulder disorder, and a higher initial rating for diabetic skin conditions are REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed non-diabetic skin disorders, bilateral foot and ankle disorders, and left shoulder disorder, to include any Vet Center records and any records from the office of Dr. Johnson at the Cardinal Medical Group in Peoria, Illinois, mentioned in the August 2009 Vet Center Intake form. 

All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2. After obtaining all outstanding records, afford the Veteran a VA skin examination to determine the severity of the service-connected diabetic skin conditions, and the natures and etiologies of any non-diabetic skin disorders.  The claims folder, including a copy of this remand, must be made available to and reviewed by the VA examiner. The examiner, based upon a review of the record and examination of the Veteran, should assess the current nature of all skin conditions present, and determine the etiology of any current non-diabetic skin disorder. As to the Veteran's service-connected diabetic skin conditions, including  plaques on the penis and scrotum, darkening and thickening of skin, and multiple skin tags, the examiner should discuss in detail their current severity. In examining the Veteran's feet and ankles, the examiner should note any symptomatology that might be related to the Veteran's diabetes mellitus, such as edema. 

The examiner must provide the following opinions/evaluations:

a. As to the severity of the diabetic skin disorders report in accordance with VA criteria whether the Veteran's skin disorders have been manifested by a scar five or more inches (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at the widest part; surface contour of the scar elevated or depressed upon palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm); skin texture abnormal in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); or skin indurated and unflexible in an area exceeding six square inches (39 square cm). The examiner should also note the area covered by any diabetic skin disorder, the areas on the body affected by the disorder, and whether corticosteroids or other immunosuppressives are required for treatment.

b. As for any diagnosed non-diabetic skin disorder, is  the disorder is related to service, to include as due to jungle rot?



3.  After obtaining all outstanding records, REEXAMINE THE RECORD TO DETERMINE IF the Veteran should be afforded a VA orthopedic examination to determine if he has foot disorders, ankle disorders, and left shoulder disorders that was caused by or related to any incident of active service. If so, conduct such examinations. 

4.  After obtaining all outstanding records, REEXAMINE THE RECORD TO DETERMINE IF the Veteran should be afforded a VA mental disorders examination to determine if he has ANY MENTAL DISORDER, TO INCLUDE BUT NOT LIMITED TO PTSD that was caused by or related to any incident of active service. If so, conduct such examinations. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for PTSD, non-diabetic skin disorders, bilateral foot and ankle disorders, and a left shoulder disorder, and a higher initial rating for diabetic skin conditions should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


